Citation Nr: 1641347	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension beyond the October 4, 2012 delimiting date for Dependents Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1975.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  Appellant's Regional Office (RO) is in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his Form 9 substantive appeal, the Veteran requested a video conference hearing with a Board member.  An August 2016 report of contact notes that appellant still wanted a video hearing.  However, appellant did not attend his scheduled hearing.  The August 2016 hearing notice was returned to the Board as undeliverable in September.  The address on the hearing notice matches the address appellant listed on his Form 9, but the later, 2016 report of contact shows a different address for appellant.  See 38 C.F.R. § 3.1(q) (stating that "notice" means written notice sent to a claimant or payee at his or her latest address of record).  The appellant should be scheduled for a new Board hearing will notice sent to the address listed on the August 2016 report of contact, or another corrected address.

Accordingly, the case is REMANDED for the following action:

Schedule appellant for a video conference with a Board member and send the notice to the address in the August 2016 report of contact or another corrected address.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




